Name: Commission Regulation (EEC) No 2314/84 of 8 August 1984 amending Regulations (EEC) No 1881/83 and (EEC) No 1883/83 on standing invitations to tender as regards the time limits for the submission of tenders for the export of sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 8 . 84 Official Journal of the European Communities No L 213/23 COMMISSION REGULATION (EEC) No 2314/84 of 8 August 1984 amending Regulations (EEC) No 1881/83 and (EEC) No 1883/83 on standing invitations to tender as regards die time limits for die submission of tenders for the export of sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 } thereof, Whereas, pursuant to Commission Regulations (EEC) No 1881 /83, and (EEC) No 1 883/83 (4), as last amended by Regulation (EEC) No 938/84 (*), the Member States have been issuing partial invitations to tender for exports of sugar ; whereas for administrative reasons the dates of certain partial invitations to tender should be changed ; HAS ADOPTED THIS REGULATION : Article 1 The following third subparagraph is hereby added to Article 4 (2) of Regulations (EEC) No 1881 /83 and (EEC) No 1883/83 : 'By way of derogation from (b) of the first subpara ­ graph the period for submitting tenders which was to end on Wednesday, 15 August 1984 shall end on Tuesday, 14 August 1984 at 10.30 a.m.' Article 2 This Regulation shall enter into force on 9 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 75, 28 . 3 . 1972, p. 5. (*) OJ No L 187, 12. 7. 1983, pp. 10 and 20. 0 OJ No L 96, 6. 4. 1984, p. 18 .